DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on August 20, 2019, is for a continuation reissue examination for United States Patent Number US RE47,638 E and also for a reissue examination of United States Patent Number US 9,244,620 B2, which were both issued to Fujimoto (hereinafter “the ‘620 Patent”).  This reissue application is being examined under the “pre-AIA ” provisions.

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on April 11, 2022.
All of the patented claims 1-8 have been canceled; claims 9-26 have been added since the instant reissue application was filed.  They are entered and will be considered.
Currently, the claims 9-26 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. § 112, sixth paragraph is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claims 9 and 13 recite “a controller configured to make a data exchange with the storage device” in line 4, respectively.  And, the claim 9 further recites “a buffer configured to temporarily hold data for the storage device” in line 5.
This reissue application includes claim limitations that use the words “controller” and “buffer,” which are disclosed as hardware for a structural element in the specification of the ‘620 Patent (See “Host controller 26” and “Host buffer 27” in Fig. 2).  Thus, the terms “controller” and “buffer” are substitutes for “means” and generic placeholders (i.e., non-structural terms having no specific structural meaning) for performing the claimed functions of making a data exchange with the storage device or of temporarily holding data for the storage device.
And, the word “controller” is modified by functional language “make a data exchange with the storage device” recited in the respective claims 9 and 13 and the word “buffer” is modified by functional language “temporarily hold data for the storage device” recited in the claim 9 by the transition word “configured to”.  Although the generic placeholders “controller” and “buffer” are modified by the functional languages foregoing, these modifications are not sufficient to entirely perform the recited functions in the claims 9 and 13.
Furthermore, the generic placeholders “controller” and “buffer” are not modified by sufficient structure, material, or acts for performing the claimed functions. 
Accordingly, these claim limitations are being interpreted under 35 U.S.C. § 112(6), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Based upon a review of the ‘620 Patent, the Examiner finds a disclosure regarding the corresponding structure of the term “controller” at col. 4, lines 51-53 and “Host controller 26” in Fig. 2, and a disclosure regarding the corresponding structure of the term “buffer” at col. 4, lines 60-64 and “Host buffer 27” in Fig. 2.  The corresponding structure of the controller, i.e., Host controller, disclosed in the specification of the ‘620 Patent requires an algorithm for performing the function of making a data exchange with the storage device because said corresponding structure “Host controller” is using a built-in processor, which should be programmed by an algorithm for the function resulted from the algorithm; however, the specification of the ‘620 Patent does not disclose the algorithm for performing the claimed functions.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(6), the reissue applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(6) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(6).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-26 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claims 9 and 13 recite a limitation “a controller configured to make a data exchange with the storage device” and the claimed subject matter “controller” is using a built-in processor according to the specification at col. 4, lines 51-53 of the ‘620 Patent.  In other words, the limitation foregoing recited in the claims 9 and 13 is a computer-implemented 35 U.S.C. § 112(6) claim limitation (See paragraph 5 in this Office action).
	However, the specification is lack written description under 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the algorithm for performing the claimed function is not disclosed in the specification.
Moreover, the claim 9 recites “the buffer receives write data for a period at a first rate and outputs data for a second period shorter than the first period at a second rate higher than the first rate” in lines 9-10, and the claim 13 recites “[the host device] controls a first rate requested from an application in the host device or the first period to allow the storage device to write data received from the host device with the performance specified by the class value within a second period shorter than the first period“ in lines 7-10.
However, the specification does not disclose that (i) the claimed subject matter “buffer” outputs data for the second period shorter than the first period at the second rate higher than the first rate and (ii) the claimed invention “host device” controls the first rate or the first period to allow the storage device to write data within the second period shorter than the first period.
In the specification, it discloses that a buffer control may be carried out so that data bit rate (i.e., the first rate) is temporarily made smaller, or file system update period (i.e., the first period) may be controlled to previously prevent buffer overflow (See the specification of the ‘620 Patent, col. 18, lines 9-18); however, it is silent upon (i) whether the second period (i.e., outputting period for data writing on the storage device) is shorter than the first period (i.e., updating period for file system information in the storage device), and (ii) whether the second rate (i.e., outputting rate of buffer data) is higher than the first rate (i.e., receiving rate of write data on buffer).
Therefore, the claims 9, 13, and their respectively corresponding dependent claims 10-12, 14-26 fail to comply with the written description requirement pursuant to 35 U.S.C. § 112 (pre-AIA ), first paragraph.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-26 are rejected under 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in the above, the claims 9 and 13 contain a computer-implemented 35 U.S.C. § 112(6) claim limitation, but the specification fails to disclose sufficient corresponding structure (e.g., the controller using a built-in processor and the algorithm) in the specification that performs the entire claimed function.
Furthermore, the preamble of claim 13 states “[a] host device which communicates with a storage device,” and the specification discloses that the host device (i.e., host apparatus) controls a controller (i.e., built-in controller) using the processor (i.e., built-in processor) to communicate (i.e., making a data exchange) with the storage device at col. 4, lines 50-67; thus, the generic hardware “processor” cannot do anything without some specialized functions to be processed for making the invention “host device” communicate with the storage device, which are critical or essential to the practice of the invention.
Although the claim 9 and 13 recite limitations “the host device reads a class value ... requests sequential writes to the storage device ...,” and “the host device controls a first rate ...“ and their correspondingly dependent claims 10-12, 14-20 and 24-26 recite various functional limitations performed by the claimed invention “host device,” they are indefinite because any structure, which should not be the claimed invention “host device” itself, to perform the functions recited in the limitations is not claimed.  Furthermore, the limitations foregoing do not have a patentable weight because they claim what the host device does, not what the host device is.  In fact, the claims 9 and 13 are apparatus claims; thus, they should cover what the host device is, not what the host device does.  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
In addition, the claims 19 and 26 recite the phrase “the information of the performance” in line 2; however, it has not been specifically clarified in the respective claims 19 and 26, and their correspondingly intervening claims.
The claims 10-12 and 24-26 are dependent claims of the claim 9.
The claims 14-23 are dependent claims of the claim 13.

Claim Rejections - 35 USC § 251
Claims 9-26 are rejected under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.  The added material, which is not supported by the prior patent, is set forth in the discussion above at paragraph 7 in this Office action.
The claims 10-12 and 24-26 are dependent claims of the claim 9.
The claims 14-23 are dependent claims of the claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and  § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and  § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-20 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Grimsrud [US 6,651,113 B1].
Referring to claims 13-20, Grimsrud discloses a host device (i.e., Host Device 12 in Fig. 1) which communicates with a storage device (i.e., Data Source 14 or Recordable Optical Device 16 in Fig. 1; See col. 3, lines 4-7), the host device (i.e., said Host Device) comprising:
a processor (i.e., CPU 18 of Fig. 1); and
a controller (i.e., DMA Controller 22 of Fig. 1) configured to make a data exchange with the storage device (See Steps 104~110 in Fig. 2; See col. 3, line 61 through col. 4, line 15).
The limitations “the host device reads a class value corresponding to a performance class of the storage device, requests sequential writes to the storage device while updating file system information in the storage device at an interval of a first period, and controls a first rate requested from an application in the host device or the first period to allow the storage device to write data received from the host device with the performance specified by the class value within a second period shorter than the first period” recited in the claim 13, “the host device updates the file system information for a third period, which is equal to the first period minus the second period” recited in the claim 14, “the host device updates the file system information at an interval of the first period” recited in the claim 15, “the host device is able to access the register” recited in the claim 16, “the host device calculates a reduction of actual performance by influence that the updating of the file system information is inserted into the sequential writes” recited in the claim 18, “the information of the performance includes the class value corresponding to the performance class of the storage device” recited in the claim 19, and “the first rate is controlled by the application to allow the storage device to write data received from the host device with the performance specified by the class value within the second period shorter than the first period” recited in the claim 20 state what the invention “host device” does instead of what the invention “host device” is.
Furthermore, the function “the updating of the file system information is inserted into the sequential writes” recited in the claim 17 is not performed by the invention “host device,” but the storage device, which is not the part of the claimed invention.
Therefore, said limitations foregoing do not have patentable weights because the claim 13 and its dependent claims 14-20 are apparatus claims and said limitations foregoing do not cover what the host device is, but what the host device does1.

Referring to claims 22 and 23, Grimsrud teaches
a buffer (i.e., Host Buffer 36 of Figs. 3 and 4) to receive the data, temporarily hold the data, and output the data to outside of the host device (See col. 4, lines 1-40).

Response to Arguments
Reissue applicant's arguments with respect to the claim rejections under 35 U.S.C. § 112 (pre-AIA ), 1st and 2nd paragraphs and under 35 U.S.C. § 251 have been fully considered but they are not persuasive.
In response to the reissue applicant’s argument with respect to rejection under 35 U.S.C. § 112(a) in the Response at pages 15-16, the Examiner respectfully disagrees.
The reissue applicant argues that the specification discloses that the buffer outputs data for the second period shorter than the first period at the second rate higher than the first rate and the host device controls the first rate or the first period to allow the storage device to write data within the second period shorter than the first period at Fig. 7 such as the second period (i.e., the period of time for writing a “Number Nd of RUs”) is shorter than the first period (i.e., the update period TFU).
However, the reissue applicant fails to indicate at where the period of time for writing a “Number Nd of RUs” (i.e., the second period) is a data output period of the buffer in the host device, and at where the host device controls data receiving rate of host buffer (i.e., the first rate) or the update period TFU (i.e., the first period) to allow the storage device to write data within the period of time for writing a “Number Nd of RUs” (i.e., the second period).
Therefore, the reissue applicant’s argument on this point is not persuasive.

In response to the reissue applicant’s allegation with respect to rejection under 35 U.S.C. § 112(b) in the Response at pages 16-17, the Examiner respectfully disagrees.
The reissue applicant alleges that the claims 13-16 are in compliance with 35 U.S.C. § 112(b) because the amended claim 13 newly recites a subject matter “controller,” which provides structure corresponding to the operation recited of the host device in the wherein clause.
In the amended claim 13, the newly added subject matter “controller” performs a function of “making a data exchange with the storage device”.
However, the subject matter “controller” does not provide any sufficient structure corresponding to the operation recited of the host device in the wherein clause of the claim 13 because the claim 13 does not recite that said operation is performed by the controller.
Additionally, the reissue applicant does not point how the original specification clearly links or associates the claimed function to some corresponding structure(s) (i.e. algorithm).
Therefore, the reissue applicant’s allegation on this point is not persuasive.

In response to the reissue applicant’s argument with respect to rejection under 35 U.S.C. § 251 in the Response at page 17, the Examiner respectfully disagrees.
Contrary to the reissue applicant’s argument, the claims 9-16 were properly rejected under 35 U.S.C. § 112(a); thus, it is proper to reject the claims 9-26 under 35 U.S.C. § 251 as being based upon new matter added to the patent for which reissue is sought.
  Therefore, the reissue applicant’s argument on this point is not persuasive.

Reissue applicant’s arguments with respect to the claim rejection under 35 U.S.C. § 102(b) have been considered but are moot because the new ground of rejection does not rely on the reference “Holtzman2” applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See the Response at page 17).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 9-12 and 24-263, the claim limitations of the claim 9 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the buffer receives write data for a period at a first rate and outputs data for a second period shorter than the first period4 at a second rate higher than the first rate.
The claims 10-12 and 24-26 are dependent claims of the claim 9.
With respect to claim 212, the claim limitations of the claim 21 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the controller controls the first period5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guineau, III [US 5,426,736 A] discloses method and apparatus for processing input/output commands in a storage system having a command queue.

Reissue applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992



Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)
        2 Holtzman et al. [US 2003/0028699 A1]
        3 Claims 9-26 have been rejected under 35 U.S.C. § 112 (pre-AIA ), 1st and 2nd paragraphs and under 35 U.S.C. § 251, set forth in this Office action.
        4 A subject matter “first period” is a period of updating file system information in the storage device (See claim 9, lines 7-8).
        5 A subject matter “first period” is a period of updating file system information in the storage device (See claim 13, lines 7-8).